U.S, D|STFHC`I COUR'§
WESTERN D|STFHCT OF LOUSSU\F\H\
HECFl\/FI')

nga wm

TONV H WE(`)GHE C! 'FH\

       
 

F win

bENToN
Plaintiff

VERSUS

WARDEN, ET AL.,
Defendant

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISI.ANA
ALEXANDRI.A DIVISION

CIVIL ACTION NO. 1318'CV'1440'P

JUDGE DEE D. DRELL

MAGISTR.ATE JUDGE PEREZ~MONTES

 

JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/lagistrate

Judge previously filed herein, and after a de novo review of the record including the

objections filed by Plaintiff, and having determined that the findings and

recommendation are correct under the applicable laW;

IT IS ORDERED that the l\/lotion for Temporary Restraining Order (Doc. 1) is

hereby DENIED.

, '";“§::

THUS DONE AND SIGNED at AleXandria, Louisiana, this 53 day of

,(Sa:t”;¢ ‘vti¢_%z:a<?rw»~, ` 2018.

 

 
 

 

 

 

ijEE D“’.MDRELL g
UNITED STATES DISTRICT JUDGE

